206 F.3d 810 (8th Cir. 2000)
DEBORAH WILSON, PLAINTIFF/APPELLANT,HENRIETTA HOLLY, PLAINTIFF,v.RENTAL RESEARCH SERVICES, INC., A MINNESOTA CORPORATION, DEFENDANT/APPELLEE.FEDERAL TRADE COMMISSION, AMICUS ON BEHALF OF APPELLANT,THE FIRST AMERICAN FINANCIAL CORPORATION; ASSOCIATED CREDIT BUREAUS, INC., AMICI ON BEHALF OF APPELLEE.
No. 97-4386
UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
Submitted: September 13, 1999Decided: March 15, 2000

Appeal from the United States District Court for the District of Minnesota.
Before Wollman, Chief Judge, Heaney, McMILLIAN, Richard S. Arnold, Bowman, Beam, Loken, Hansen, Morris Sheppard Arnold, and Murphy, Circuit Judges.
Prior Report: 165 F.3d 642
Per Curiam.


1
Chief Judge Wollman, Judge Bowman, Judge Beam, Judge Loken, and Judge Hansen would affirm the district court's order dismissing appellant's complaint brought under the Fair Credit Reporting Act, 15 U.S.C. §§ 1681-1681u. Judge Heaney, Judge McMillian, Judge Richard S. Arnold, Judge Morris Sheppard Arnold, and Judge Murphy would reverse that order.


2
By vote of an equally divided court, the district court's order is affirmed.